EXHIBIT 10.20

 

Bancolombia

 

TIN 890.903.938-8

 

ASSESOR N° 16739

REQUIREMENT N°: 0000000000041 728331

 

Promissory Note° 5160084433

For $ 166,666,000.00

to 17.6677 %

 

We,

ODIN PETROIL SA

 

By virtue of this promissory note we promise to pay several and unconditionally
to the order from Bancolombia SA, or who represents their rights, at its offices
from SANTA MARTA the amount of ONE HUNDRED SIXTY-SIX MILLION SIX HUNDRED
SIXTY-SIX THOUSAND PESOS legal currency (Cop $ 166,666,000.00), that we have
received from the Bank as a title of mutual business with interests. We will pay
such amount over a period of 12 months through 12 equal monthly quotes of
THIRTEEN MILLION EIGHT HUNDRED EIGTHY-EIGTH THOUSAND EIGHTY HUNDRED THIRTY THRE
legal currency (Cop $ 13,888,833.00) each one, the first one should be paid on
January 02nd, 2009 and each month consecutively until the full debt is
cancelled. We will recognize during the term, interest to the average rate of
deposits paid by credit establishments by certificates of deposit term with a
period of ninety (90) days (DTF), certified by the Banco de la República or the
rate that replace it, increased in SEVEN POINT FIVE HUNDRED (7.500) points,
interest will be liquidated by advanced quarter and paid in its equivalent due
month.

For the first period the interest rate is SEVENTEEN POINT SIXTY SIX AND SEVENTY
SEVEN PERCENT (17.6677 %) per year.

 

For the next period of interest, the interest will be adjusted taking into
account the current rate for the week which begins in the corresponding period
of interest. In the event of default we will pay for each day of delay,
liquidated interest at the rate of TWENTY-SEVEN POINT AND FORTY AND ZERO ZERO.
(27.4000%) per year or the maximum legal allowed rate. Failure

or delay in the payment of any quote of the amortization of capital or interest
will cause to the creditor to declare the obligation expired and require paying
the entire debt. It is also understood that the Bank may enforce the obligation
contained in this promissory note in the following cases: 1 - If the assets of
any of the Subscribers are seized or pursued by any person exercising any
action. 2 - Death of any of the subscribers. 3 - If the property given as
guarantee is devaluated, is taxed, sold in whole or in part or no longer
sufficient guarantee for any reason. The taxes or liens that affect the
obligation will be charged to our office and we disclaim in favor of the
creditor to the legal benefits, present or future, that is modified in the
amount, enforceability or in any other concept related with the unconditional
promise of payment we do. The Bank is authorized to withdraw all the money owed,
including capital, interest, taxes, costs and prejudicial and judicial expenses
of collection, etc. from current account, the savings account, any deposit or
amount of money that exists on our behalf or on behalf of any of us in all its
offices in the country. We subscribe to this promissory note in SANTA MARTA on
December 02, 2008 date on which we have given it to the Bank to make it
negotiable. When the Bank is authorized to charge a higher interest rate, this
one is what will be accruing this promissory note. Our several and unconditional
responsibility extends to all extensions, renewals or extensions of the
deadline, that the Bank grants to any of us and during which will continue
without any change our obligation of solving several and unconditionally the
contained herein debts, which we explicitly accept from the day. The partial
deposit and / or the payment of interests that take place in this promissory
note, will be recorded by the Bank in other manual or systematized document. For
the first term, the agreed interest rate is equivalent to (19.1710) annual cash.

 

 

Sign: ____________________________________________

Address:

____________________________

 

Name: ODIN PETROIL SA

Telephone: ____________________________

 

ID or TIN: 900.142.127

City:

____________________________

 

 

Note: In case of requiring more signatures, do it in the following of this text,
using the same previous information.

Promissory note Number 5160084099

 

 